The defendant was bound to the municipal court of the city of Greensboro by a justice of the peace upon a warrant charging him with willfully refusing to support and maintain his illegitimate child, in violation of chapter 228, Public Laws of 1933. Upon trial in the municipal court the defendant was found guilty and judgment was pronounced, from which the defendant appealed to this Court, assigning errors. *Page 45 
Upon the trial in the Superior Court a State's witness was allowed, over the objection of the defendant, to testify in effect that the defendant had been tried in the municipal court and convicted, and by the final order of that court was required to pay to the prosecutrix $10.00 a week.
Section 7, chapter 651, Public Laws of 1909, by which the municipal court of the city of Greensboro is established, provides that, "Any person convicted in said court shall have the right of appeal to the Superior Court of Guilford County, as is now provided for appeals from judgments of justices of the peace, and upon such appeal the trial shall be de novo."
Section 4647, Consolidated Statutes, provides that, "In all cases of appeal (from judgments of justices of the peace to the Superior Court), the trial shall be anew, without prejudice from the former proceedings."
The testimony as to the conviction of the defendant and judgment pronounced in the municipal court, admitted in the trial in the Superior Court, was immaterial, incompetent, and not "without prejudice from the former proceedings," and its admission, over his objection, entitles the defendant to a new trial.
If it should be held competent to show the conviction and judgment in the municipal court in the trial in the Superior Court, no trial upon appeal from the municipal court could ever be wholly free from prejudice from the former proceedings. See Wells v. Odum, 205 N.C. 110.
Attention is called to the fact that the warrant as it now appears in the record, evidently after amendment, is inartificially drawn, and that further amendment might well serve to make more definite the charge.
New trial.